People v Mitchell (2017 NY Slip Op 06105)





People v Mitchell


2017 NY Slip Op 06105


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

107197

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vEDWARD R. MITCHELL, Appellant.

Calendar Date: June 5, 2017

Before: Egan Jr., J.P., Lynch, Devine, Clark and Aarons, JJ.


G. Scott Walling, Schenectady, for appellant.
Weeden A. Wetmore, District Attorney, Elmira (Jordan J. Yorke of counsel), for respondent.

Devine, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered August 25, 2014, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant pleaded guilty to burglary in the first degree in full satisfaction of a three-count indictment and an uncharged burglary. County Court thereafter sentenced him, as a second felony offender, to the agreed-upon prison term of 10 years and five years of postrelease supervision. Defendant now appeals.
We affirm. Defendant's sole contention on appeal is that his sentence is harsh and excessive. We find, however, no abuse of discretion or extraordinary circumstances warranting a
modification of the sentence, particularly in light of the seriousness of the crime, defendant's criminal history and the fact that the imposed sentence is well below the maximum sentence that defendant could have received (see Penal Law § 70.06 [6] [a]; People v Williams, 140 AD3d 1535, 1536 [2016]; People v Mosley, 87 AD3d 1179, 1179 [2011]).
Egan Jr., J.P., Lynch, Clark and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.